

116 HR 7914 IH: Eliminating CECL Accounting Standard Act
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7914IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo specify that no person shall be required to comply with the CECL Rule under any Federal statute or regulation.1.Short titleThis Act may be cited as the Eliminating CECL Accounting Standard Act.2.Removing any requirement to comply with the CECL Rule(a)In generalNo person shall be required to comply with the CECL Rule under any Federal statute or regulation.(b)CECL Rule definedIn this section, the term CECL Rule means the accounting standard contained in the Accounting Standards Update No. 2016–13 of the Financial Accounting Standards Board, titled Financial Instruments–Credit Losses (Topic 326): Measurement of Credit Losses on Financial Instruments issued June 2016.